internal_revenue_service department of the treasury washington ashington dc contact person telephone number in reference to t ep ra t3 id date feb index nos -02 b legend taxpayer a taxpayer b date date date ira x dear this is in response to the for letter_ruling submitted on your behalf by your authorized representative in which a series of letter rulings under sec_401 of the internal_revenue_code is requested support your ruling_request the following facts and representations vequest - taxpayer a whose date of birth was date died during required_beginning_date on april taxpayer a had attained his code sec_401 a at his death taxpayer a owned ira xx taxpayer b taxpayer a‘s daughter whose date of birth was date had been named the beneficiary of taxpayer a’s ira x ona beneficiary designation dated date which date was prior to taxpayer a’s code sec_401 a required_beginning_date taxpayer a has been receiving distributions from his ira x based on his single life expectancy recalculated annually amount remaining in ira xx beginning in over her life expectancy as the named beneficiary of taxpayer a’s ira x taxpayer b wishes to receive distribution of the i based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b may be treated as the designated_beneficiary of taxpayer a’s ira x that taxpayer b had been timely designated as the beneficiary of taxpayer a’s ira x that taxpayer a’s receiving life time distributions from his ira x over his single life expectancy recalculated does not preclude taxpayer b’s receiving distributions from said ira x during calendar years after the calendar_year of taxpayer a’s death using her life expectancy in determining the calendar_year that code sec_401 a required_distribution taxpayer b was authorized to use a life expectancy of years such life expectancy will be reduced by one for each subsequent calendar_year and furthermore that that taxpayer b's life expectancy remaining at her death if any determining code sec_401 required distributions for both the calendar_year of taxpayer b’s death and calendar years after the calendar_year of taxpayer b‘s death may be used for purposes of with respect to your ruling requests sec_408 a of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution of the entire sec_401 interest of an individual for whose benefit the ira trust is maintained and the incidental death_benefit requirements of code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee anda or designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a c of the code provides in relevant that for purposes of this paragraph the term part required_beginning_date means april following the calendar_year in which the employee ira holder attains age of the calendar_year code sec_401 b i provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_1 a -1 of the proposed_regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as the plan participant’s ira holder’s required_beginning_date of sec_1 a -1 of the proposed_regulations q a in the to be distributed over f-1 a provides that where an employee’s benefit is form of an individual_account and is a period not extending beyond the life expectancy of the employee or the joint and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee's benefit by the applicable life expectancy sec_1 a -1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint life and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy was calculated however pursuant to e- through e-8 applicable life expectancy will be the life expectancy so recalculated life expectancy is recalculated the io2 sec_1 a -1 of the proposed_regulations q a e-1 provides in pertinent part under sec_401 a expectancies are calculated using the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attained age pre-death commencement life for required distributions sec_1 a -1 of the proposed_regulations q a e-6 provides in general that the life expectancy of designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder's spouse a sec_1 a -1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 a a ii if said distributions are madein accordance with q a f-1 rule sec_1 a -1 of the proposed_regulations q a that the life expectancy of e-8 provides in pertinent part a non-spouse beneficiary may not be recalculated also provides in pertinent part expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to following the calendar_year of the ira holder’s or beneficiary’s death at the end of the calendar_year that if the life q a e-8 in this case taxpayer a prior to his code sec_401 required_beginning_date named taxpayer b beneficiary of his ira x sec_401 taxpayer a will be treated as having timely designated taxpayer b xx for purposes of code as the beneficiary of his ira as the thus the issue presented in this case is whether post death distributions from taxpayer a’s ira x may be made over taxpayer b’s life expectancy although distributions from ira x during taxpayer a‘s life were made over taxpayer a’s single recalculated life expectancy and not over taxpayer a’s and taxpayer b’s joint life expectancy without violating the a b i proposed_regulations q a f-3a as described in sec_1 a -1 of the at least as rapidly rule_of code section in this case as noted above taxpayer a timely designated taxpayer b code sec_401 received distributions over his and taxpayer b’s joint life expectancy during his lifetime subject_to the minimum as his beneficiary for purposes of thus taxpayer a could have a distribution incidental benefit requirement distributions would have complied with the minimum_required_distribution rules distributions over his single life expectancy recalculated in effect taxpayer a received distributions in amounts greater than the required minimums or in other words chose to accelerate receipt of his lifetime distributions instead taxpayer a chose to receive such taxpayer a‘s election to accelerate distributions does net affect the determination above that taxpayer a’s timely designating taxpayer b as his beneficiary resulted in code sec_401 required distributions being those computed using taxpayer a's and taxpayer b’s joint and survivor life expectancy thus although taxpayer b’s life expectancy was not used in computing lifetime distributions to taxpayer a required distributions to taxpayer a’s beneficiary short the if post-death distributions are calculated using the life expectancy of taxpayer a's designated_beneficiary taxpayer b since taxpayer a could have used taxpayer b’s life expectancy to determine the amount of his required lifetime distributions at least as rapidly rule will not be violated it may be used to determine post-death in in this case as noted above taxpayer a’s life of the end of the calendar_year following the calendar_year of his expectancy was being recalculated death his life expectancy for purposes of code sec_401 distributions to taxpayer a's beneficiary will be those computed using the life expectancy of taxpayer b designated_beneficiary therefore required was reduced to thus his as therefore with respect to your first three ruling requests the service concludes as follows that taxpayer b may be treated as the designated_beneficiary of taxpayer a‘s ira x that taxpayer b had been timely designated as the beneficiary of taxpayer a’s ira x that taxpayer a s receiving life time distributions from his ira x over his single life expectancy recalculated does not preclude taxpayer b’s receiving distributions from said ira x during calendar years after the calendar_year of taxpayer a's death using her life expectancy 3bey with respect to your fourth ruling_request taxpayer b’s date of birth was date thus taxpayer b was age during calendar_year which was the calendar_year in which taxpayer a attained age of the regulations table v year old individual i sec_39 years pursuant to section the life expectancy of a as noted above taxpayer b is taxpayer a’s daughter for purposes of code sec_401 her life thus expectancy may not be recalculated year taxpayer b’s remaining life expectancy i sec_30 years reduced to reflect the passage of the through calendar years ig reached although distributions during taxpayer a’s life were made solely using his life expectancy this conclusion that taxpayer b‘s life expectancy is therefore in calendar thus with respect to your fourth ruling_request the service concludes as follows in determining the calendar_year that code sec_401 required_distribution taxpayer b was authorized to use a life expectancy of years such life expectancy will be reduced by one for each subsequent calendar_year furthermore that with respect to your fifth ruling_request as noted above taxpayer b‘s remaining life expectancy years for calendar may be used to determine code sec_401 a required distributions from taxpayer a’s ira x with respect to calendar years after his death furthermore since taxpayer b life expectancy is not subject_to recalculation and will not be reduced to calendar_year of her death expectancy if any may be used for purposes of determining ira x required distributions for calendar years after the calendar_year of her death during the calendar_year following the is taxpayer a’s daughter her thus her remaining life thus with respect to your fifth ruling_request we conclude as follows that taxpayer b’s life expectancy remaining at her death if any determining code sec_401 required distributions for both the calendar_year of taxpayer b’s death and calendar years after the calendar_year of taxpayer b‘s death may be used for purposes of 0s this ruling_request assumes that ira x has met and will continue to meet the requirements of code sec_408 at all time relevant thereto response to the fifth ruling_request assumes that distributions over taxpayer b’s remaining life expectancy if any are consistent with the provisions of -the ira x document furthermore the service’s pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours lo vf frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy form_437 letter lulins sb
